COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00246-CV


JOEL A. RAMSEY AND MARLA K.                                       APPELLANTS
RAMSEY

                                          V.

JAMES R. SPRAY AND MARIANNE                                        APPELLEES
SPRAY


                                      ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellants’ “Agreed Motion To Dismiss Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: August 4, 2011




                             2